PER CURIAM.
This is an action brought to recover the amount due upon a certain promissory note and to foreclose a mortgage upon real property securing said note. The trial court entered judgment in favor of the plaintiffs upon the note and for the foreclosure of the mortgage. The trial court further decreed that, if the proceeds of such mortgage sale should be insufficient to pay the amount of the note, the plaintiffs have judgment against the defendant for any such deficiency.
We have carefully reviewed the assignments of error' and conclude that the appeal is without merit.
The judgment and order appealed from are affirmed.
All the Judges concur, excepting WARREN, J., absent and. not sitting.